Citation Nr: 0912646	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
impotence.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to Agent Orange.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2002, March 2005, 
and September 2005 by a Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus and/or exposure to Agent Orange, and 
entitlement to service connection for bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has loss of erectile power, but the evidence of 
record does not show that the Veteran has a deformity of the 
penis.  Furthermore, an award of special monthly compensation 
for loss of use of a creative organ as specified by statute 
is already in effect.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
impotence are not met for any period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.115b, Diagnostic Code 7522 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that he is entitled to an 
initial compensable evaluation for his service-connected 
impotence.  The RO originally granted service connection for 
impotence in the July 2002 rating decision currently on 
appeal.  The RO evaluated the Veteran's disability under 38 
C.F.R. § 4.115b, Diagnostic Code 7599-7522 as a non-
compensable disability, effective July 9, 2001.  The RO also 
awarded special monthly compensation for anatomical loss of a 
creative organ, effective July 9, 2001.  See 38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).
  
The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 7522, penis deformity with loss 
of erectile power.  

In August 2004, the RO found clear and unmistakable error 
(CUE) with regard to the effective dates assigned for the 
Veteran's service-connected impotence and the award of 
special monthly compensation.  The RO changed the effective 
dates to January 8, 2002, the first evidence of record 
showing treatment for impotence.  The Veteran did not appeal 
this decision; therefore, this decision is final.  A 
subsequent January 2008 rating decision continued the 
Veteran's non-compensable evaluation, effective January 8, 
2002.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
has considered staged ratings, however, the evidence does not 
show a variance in the signs and symptoms during the claim 
period such that staged ratings are for application.   

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

In every instance where the rating schedule does not provide 
a zero percent (non-compensable) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned where the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2008).  Under 38 C.F.R. § 4.115b, Diagnostic Code 
7522, a 20 percent evaluation is warranted for deformity of 
the penis with loss of erectile power.  There is no other 
alternative criterion which warrants assignment of a 20 
percent evaluation, and a 20 percent evaluation is the 
maximum schedular evaluation provided under this code 
provision.

Factual Background and Analysis

Service treatment records (STRs) associated with the 
Veteran's claims file are negative for any genitourinary 
abnormalities, to include impotence.

The first pertinent post-service treatment record is dated 
January 2002.  The Veteran was treated for impotence at a VA 
medical facility at that time.

The Veteran was also afforded a VA Compensation and Pension 
(C&P) genitourinary examination in February 2007.  The 
Veteran stated that he had problems maintaining an erection 
beginning in 1998, and that his condition got progressively 
worse, eventually leading to total erectile failure.  He 
denied any episodes of trauma to the genitourinary system.  
Upon physical examination, the Veteran's penis was normal, 
but the examiner noted that the Veteran's testicles were 
decreased in size bilaterally.  No evidence of a penis 
deformity was discussed at that time.  The impression was 
male erectile disorder.  

The Veteran also underwent a VA general medical examination 
(GME) in August 2007.  The Veteran reported a history of 
erectile dysfunction since 1998.  Upon physical examination, 
the examiner noted that the Veteran's penis was normal.  The 
testicles, however, were described as "1/2 normal size and 
soft."  No evidence of a penis deformity was discussed at 
that time.  The impression was male erectile disorder.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
compensable evaluation for impotence for any period of time 
covered by this appeal.  Diagnostic Code 7522 makes clear 
that a compensable evaluation for impotence requires both 
loss of erectile power and a penis deformity.  Although there 
is evidence of record to show loss of erectile power in this 
case, there is no evidence of a penis deformity.  In fact, VA 
examiners specifically found the Veteran's penis to be normal 
at the time of the February and August 2007 examinations.  
The Board notes that both examiners indicated that the 
Veteran had smaller than normal testicles, however, there was 
no indication of record that this condition was medically 
equivalent to a deformity.  The Board is sympathetic to the 
Veteran's condition, but in the absence of any evidence of a 
penis deformity, the criteria for a compensable initial 
evaluation are not met.  Accordingly, the Veteran's claim is 
denied.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected impotence 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability. Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The Veteran in this case is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim have been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained and he was afforded multiple VA examinations in 
connection with the claim.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the Veteran's 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

A initial compensable evaluation for impotence is denied.


REMAND

I.  Hypertension

The Veteran contends in this case that his currently 
diagnosed hypertension is related to service.  In the 
alternative, the Veteran asserts that his hypertension is 
secondary to service-connected diabetes mellitus and/or 
exposure to Agent Orange.  

STRs were negative for a diagnosis of or treatment for 
hypertension.  There was also no evidence of hypertension 
within one year after discharge from service.  

The first pertinent post-service evidence of record is dated 
June 2001.  The Veteran presented to a VA medical facility 
with subjective complaints of lightheadedness.  The 
impression was diabetes mellitus and dehydration.  
Approximately one month later, in July 2001, the Veteran was 
diagnosed as having hypertension.  The Board notes that the 
Veteran was subsequently awarded service connection for 
diabetes mellitus in a rating decision dated July 2002.

The Veteran was afforded a VA C&P examination in February 
2005 in connection with the current claim.  The examiner 
diagnosed the Veteran as having hypertension "with no known 
associated diseases at the present time."  The examiner 
further stated that the Veteran's hypertension "is highly 
correlated with the herbicide that he came in contact with 
while serving in the Republic of Vietnam from 1967 to 1968."  
However, the Board notes that the examiner neither cited to 
specific evidence of record nor provided a rationale to 
support this conclusion.

In August 2007, the Veteran was given a VA GME.  The 
impression was essential hypertension.

Most recently, the Veteran was afforded a VA C&P examination 
in November 2007.  The examiner reviewed the Veteran's claims 
file.  The Veteran stated that the onset of his hypertension 
was June 2001, around the time that he was diagnosed as 
having diabetes mellitus.  The impression was essential 
hypertension.  The examiner indicated that the Veteran's 
hypertension was neither caused by nor the result of the 
service-connected diabetes mellitus.  In support of this 
conclusion, the examiner stated that there was no evidence of 
any kidney disease attributable to the diabetes mellitus.  As 
such "there can be NO causal relationship established 
between Diabetes and the patient's hypertension."  (Emphasis 
in original).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  

In this case, the Board finds the November 2007 VA C&P 
examination report to be inadequate only to the extent that 
the examiner failed to express an opinion about whether the 
Veteran's hypertension was aggravated (i.e., permanently 
worsened) by the service-connected diabetes mellitus.  
Accordingly, the Veteran should be afforded a VA examination 
to address this issue.

II.  Bilateral Hearing Loss

The Veteran also contends that he has a bilateral hearing 
loss disability and that this condition is related to 
service.    

The Board notes that the absence of documented hearing loss 
while in service is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
When the Veteran does not meet the regulatory requirements 
for a disability at separation, he can still establish 
service connection by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2008), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
 
STRs showed no diagnosis of or treatment for a bilateral 
hearing loss disability as defined by VA regulations.  There 
was also no evidence of an organic disease of the nervous 
system within one year after discharge from service.

The Veteran was afforded a VA C&P examination in September 
2005 in connection with the current claim.  The Veteran 
stated that he worked as a helicopter mechanic and crew chief 
in service and that he observed evidence of decreased 
auditory acuity for the past 20 years.  This authorized 
audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
55
LEFT
10
10
15
35
55

Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 92 percent in the left 
ear.  The examiner diagnosed the Veteran as having moderate 
high frequency sensorineural hearing loss bilaterally.  The 
examiner also stated that the Veteran's bilateral hearing 
loss disability was not related to service because the 
Veteran had normal hearing acuity at the time of his entrance 
and discharge examinations.

The Board finds that a remand is necessary in this case as 
the September 2005 VA examiner's opinion is inadequate.  See 
Hayes, supra.  As noted above, Ledford specifically found 
that the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Accordingly, 
the absence of documented hearing loss in service, alone, 
cannot serve as the basis for denying the Veteran's claim.  
Thus, the Veteran should be afforded a new VA examination to 
assess the nature and etiology of his bilateral hearing loss 
disability. 

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO 
should request all VA medical records pertaining to the 
Veteran that are dated September 7, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from September 7, 2007 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran, provided that the Veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to assess the nature and 
etiology of his currently diagnosed 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's hypertension is at least as 
likely as not (i.e., 50 percent or greater 
possibility) aggravated by (i.e., 
permanently worsened) by his service-
connected diabetes mellitus.  The examiner 
must provide a complete rationale for any 
stated opinion.

3.  The Veteran should also be afforded a 
VA audiological examination to assess the 
nature and etiology of his bilateral 
hearing loss disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any testing should also be 
conducted at that time if deemed necessary 
by the examiner and the results of any 
testing done should be included with the 
findings from the VA examination.

The examiner is asked to express an 
opinion as to whether the Veteran's 
bilateral hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility)  related to the 
Veteran's noise exposure during military 
service or to any other incident of 
service.  The examiner must state whether 
the Veteran reports a continuity of 
hearing problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion, and is 
also advised that the absence of a hearing 
loss disability at the time of discharge 
from service is not detrimental to the 
Veteran's claim.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


